 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   ggilchrist@kilpatricktownsend.com
     SOPHY T. MANES (State Bar No. 287583)
 3   SManes@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: 415 576 0200
 5   Facsimile: 415 576 0300

 6   Attorneys for Plaintiff
     UNITED PRODUCTS DESIGN DEVELOPMENT AND MARKETING, INC.
 7

 8                                UNITED STATES DISTRICT COURT

 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                     SAN FRANCISCO DIVISION

11   UNITED PRODUCTS DESIGN                            Civil Action No. 18-cv-07640-EMC
     DEVELOPMENT AND MARKETING, INC.,
12   a California corporation,                         STIPULATION BY ALL PARTIES RE
                                                       DISMISSAL OF ACTION
13                  Plaintiff,
                                                       Second Amended
14          v.                                         Complaint Filed:       April 9, 2019

15   GOURMET INNOVATIONS, INC., a Florida
     corporation; GOURMET INNOVATIONS
16   WEST, INC., a Florida corporation;
     GEORGE H. VALLARIO, an individual; and
17   MARTIN NEMEC, an individual,

18                  Defendants.

19

20          Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), Plaintiff United Products Design Development

21   And Marketing, Inc., with the consent of defendants, seeks to dismiss with prejudice all claims in

22   this Action in accordance with the terms of a settlement agreement between the parties, each party

23   to bear its own attorneys’ fees and costs.

24

25

26

27

28

     STIPULATION BY ALL PARTIES RE DISMISSAL OF ACTION                                         -1-
     CASE NO. 18-CV-07640-EMC
 1   DATED: July 26, 2019                 Respectfully submitted,

 2                                        KILPATRICK TOWNSEND & STOCKTON LLP

 3
                                          By: /s/Gregory S. Gilchrist
 4                                            GREGORY S. GILCHRIST
 5                                        Attorneys for Plaintiff
                                          United Products Design Development And Marketing, Inc.
 6

 7   DATED: July 26, 2019                 Respectfully submitted,

 8                                        EAVENSON, FRASER, LUNSFORD & IVAN, PLLC

 9
                                          By: /s/ Matthew P. McLauchlin
10                                            MATTHEW P. MCLAUCHLIN
                                          Attorneys for Defendants
11                                        Gourmet Innovations, Inc.,
                                          Gourmet Innovations West, Inc., George H. Vallario, and
12                                        Martin Nemec
13

14
                           ATTESTATION CLAUSE REGARDING SIGNATURES
15
            Pursuant to Local Rule No. 5-1(i)(3) regarding signatures, I attest under penalty of perjury
16
     that I have on file permission to sign for counsel indicated by a “conformed” signature within this
17
     e-filed document.
18

19
                                                              /s/ Gregory S. Gilchrist
20                                                              DISTRS.I Gilchrist
                                                             SGregory    CT
                                                     ATE                    C
21                                                  T
                                                                              O
                                                S




                                                                               U
                                              ED




22
                                                                                RT




                                                                            D
                                                                   RDERE
                                          UNIT




                                                           OO
23                                                 IT IS S
                                                                                      R NIA




24
                                                                             en
                                                                    d M. Ch
                                           NO




                                                                dwar
25                                                      Judge E
                                                                                      FO
                                            RT




                                                                                  LI




26
                                                   ER
                                              H




                                                                              A




                                                        N                         C
27
                   DATED: July 26, 2019                                   F
                                                            D IS T IC T O
                                                                  R
28
     72180354V.1
     STIPULATION BY ALL PARTIES RE DISMISSAL OF ACTION                                         -2-
     CASE NO. 18-CV-07640-EMC
